IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,038-01


                          IN RE RONALD WAYNE RIDDLE, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. F-0301132-WU IN THE 291ST DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that Respondent, the District Clerk of Dallas County, has

not responded to his requests to buy copies of the reporter’s record of his bench trial and a report

prepared pursuant to Article 42.09, § 8(a)(3) of the Code of Criminal Procedure.

        In these circumstances, additional facts are needed. Respondent is ordered to file a response

and state whether (1) Relator has asked to buy the above records, and (2) if so, Respondent has

replied to Relator’s request. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014). This

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
                                                                                                2

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: July 26, 2017
Do not publish